Citation Nr: 1525988	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  11-28 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to January 1966.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the RO in Chicago, Illinois that denied service connection for degenerative disc disease and degenerative joint disease of the lumbosacral spine with sciatica.  In May 2014, the Veteran testified at a Board hearing before the undersigned via video conference from the RO.  In September 2014, the Board remanded this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A preexisting low back disorder was noted on examination for entrance onto active duty; this pre-existing low back disorder did not increase in severity during service including beyond its natural progression, and is not otherwise related or attributable to his service nor was arthritis manifest within one year of service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1153 (West Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a January 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service records have been obtained and associated with the record.  The Veteran was also provided with a VA examination and opinion which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

The STRs reflect that on entrance examination in January 1962, the examiner noted the Veteran had a low back strain in September 1961 (prior to service).  The current examination was normal, but the Veteran reported (recurrent) occasional symptoms.  The examiner indicated that his low back disability was a physical defect, and his physical profile (PULHES) included L-3, indicating a physical defect of the low back that may require significant restriction of use.  Subsequent STRs reflect that the Veteran was treated for low back pain in February and March 1962.  In late February 1962, the Veteran reported that he had a motorcycle accident in September 1961 (pre-service) and had been receiving chiropractic treatment since then.  The Veteran related that about three weeks earlier, he noticed pain in his posterior left leg.  In late March 1962 to April 1962, he was hospitalized for evaluation of his back pain, and diagnosed with herniated nucleus pulposus, lumbar, cause unknown.  X-rays at the time were noted to be within normal limits.  In May 1962, he was placed on a permanent profile for back pain, herniated nucleus pulposus, lumbar.  It was noted that this condition existed prior to service, and that he had back pain prior to service.  Surgery was recommended in August 1962, but he declined.  He was treated for low back pain again in 1963 and 1965.  In a December 1965 report of medical history the Veteran complained of low back pain.  On orthopedic examination in January 1966, no intrinsic disease was found, disc or otherwise and neurological examination was negative. 

Post-service, in April 2010, a VA examination was conducted, but the examiner stated that the record was not available for review.  The examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbosacral spine with sciatica, and, based on the Veteran's reported history, opined that the low back disability did not begin in service, but it was at least as likely as not permanently aggravated by service.  Since the record was unavailable for review, this opinion was incomplete and not of probative value.  See generally Kightly v. Brown, 6 Vet. App. 200 (1994).  Thus, a July 2010 addendum opinion was obtained from the same examiner after there was an opportunity for the record to be reviewed.  The same VA examiner reviewed the STRs, and then opined that the low back disability was less likely than not permanently aggravated by service.  The examiner went on to state that the acute disc hospitalization could not be tied to the current condition beyond mere speculation because there was no documented continuous treatment and no specific causality relationship as acute disc herniation doesn't necessarily cause permanent degenerative disc disease and there was no way to determine the current case beyond mere speculation.  The examiner indicated that the Veteran had not suffered an injury in service to produce such an aggravation.  The Veteran developed acute symptoms of herniated nucleus pulposus that resolved on conservative treatment.  The symptoms were typical of an acute disc, but were compatible with a temporary exacerbation of the Veteran's pre-existing back injury rather than a permanent change in his condition.  Further, the Veteran was able to complete a 20-year career as a farmer followed by 10 years as a rural postman.  Finally, the examiner indicated that there was no record of continuous treatment for his service hospitalization either in service or after.

Since the examiner based his opinion partly on the fact that there was not a record of continuous treatment for the low back disability after his in-service hospitalization, either in service or after which was inaccurate as the Veteran was in fact treated for low back pain on several occasions in 1962, 1963 and in 1965, and since the Veteran and his wife credibly testified that he had symptoms of continuous back pain ever since service for which he sought treatment from chiropractors, the Board remanded this case for another VA medical opinion which was obtained in November 2014.  

In the November 2014 report, the examiner considered whether the Veteran's current low back condition represents a service-related permanent aggravation of his back condition which pre-dated his service.  The examiner opined that it was less likely as not that the preexisting back condition was permanently aggravated by service.  The examiner reasoned that the Veteran clearly had a pre-existing back injury that was stated in the present tense to sporadically bother him when he entered service.  During service, he experienced an episode of low back pain shortly after joining the service that resolved with rest, but then continued to experience intermittent low back pain during his years of service.  Then, there was a long break in his care which from the records appears to be around three decades in length allowing for work as a farmer and for the postal service.  The examiner opined that the symptoms the Veteran experienced appear from the description to be expected manifestations of a pre-existing low back injury that seemed have been associated with antecedent trauma (motorcycle accident), which clearly and unmistakably happened pre-service.  There was no evidence that acute worsening exceeding what would have been expected, noting that the Veteran entered service as a very young person, but already with a condition noted to be ongoing intermittently at the time of entrance, nor that a specific event occurred in service that would have been likely to create a permanent worsening outside of what manifestations would be normally expected.  In addition, the examiner noted that the break in the medical record did not corroborate a chronic condition, especially given the physical stress that was likely to have occurred at his two major post-service employment opportunities, farming and with the postal service.  In sum, the examiner concluded that the Veteran entered service with the report of pre-existing intermittent back pain and he left the service with intermittent back pain with no aggravation during his military time.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.

In this case, a back condition was "noted" on the entrance examination.  If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability, and 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The presumption of soundness when entering service attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that this term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that mere "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  In this case, low back strain was noted and the Veteran was further noted to have current occasional back pain, although not on the day of the examination.  As indicated by the most recent VA examiner, the examination used the presence tense indicating that the disability was current.  

Thus, since the Veteran had a low back condition specifically noted on his entrance examination, he is not entitled to the presumption of soundness and the Veteran, not VA, has this burden of proof of showing the pre-existing condition was aggravated during or by his service beyond its natural progression.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen; Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to treatment in service to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  That is, in Verdon, the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  The Court has clarified, however, the worsening must be chronic, meaning permanent.

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In any event, while the Veteran is competent in this case to report his symptoms since service and his spouse is competent to report what she observed, nothing in the record demonstrated that they either have received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the aggravation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board remanded this case to clarify the issue of aggravation since the prior examiner initially did not have the complete record for review and then relied on some inaccurate facts.  The recent November 2014 VA opinion included a review of the records and history of this case, including the lay statements.  The examiner was therefore aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  As noted, the examiner indicated that the Veteran had a preexisting back condition before he entered service which was still present when he entered service.  During service, he had episodes of low back pain.  However, there was no permanent aggravation of the back condition during the military beyond its natural progression.  The examiner explained that the inservice symptoms the Veteran experienced were expected of the preexisting back condition.  There was no evidence that acute worsening exceeding what would have been expected.  

The Board finds this VA examiner's opinion to be the most probative evidence of record.  Therefore, the record confirms the Veteran had a pre-existing low back disorder prior to his entry into active duty service, as documented during his military entrance examination.  The record indicates further that this pre-existing low back disorder did not increase in severity during service, including beyond its natural progression.  Further, the record does not establish that arthritis of the spine was initially manifest within one year of service, as independent from the preexisting low back condition.  Accordingly, service connection is not warranted.

The evidence in this case is not so evenly balanced for and against the claim so as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Rather, the preponderance of the evidence is against this claim, so it must be denied.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


